DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-8 of Applicant’s Response, filed 3/5/2021, with respect to the rejection(s) of claim(s) 1, 7-8 and 14 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Garside (US 5,787,511) in view of Conigliaro (US 2010/0083699) in further view of Eisenpresser (US 5,974,634), as detailed below.
In response to applicant’s argument that Garside does not contain at least the second half of the mating attachment mechanism comprises a magnet, configured to allow charms and medallions to be removably attached to the second half of the mating mechanism, as shown below, the combined references meet this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garside (US 5,787,511) in view of Conigliaro (US 2010/0083699) in further view of Eisenpresser (US 5,974,634).
Garside teaches an apparatus comprising: at least a first 12 and second half 11 of a mating attachment mechanism connected together by at least one flexible member 10, wherein the flexible member is configured to allow the first and second half of a mating attachment mechanism to form a closed loop (see figure 2) when the first and second half of a mating attachment mechanism are mated together; wherein the first half of the mating attachment mechanism is configured to go underneath a portion of a garment 23 and the flexible member is configured to allow the second half of the mating attachment mechanism to extend outside the garment (see figure 3) and the flexible member is further configured to constrain a portion of a garment scrunched within the closed loop (see figure 3) when the second half of the mating attachment is mated with the first half of the mating attachment through the garment (see figure 3); and wherein the first and second half of a mating attachment mechanism are configured to be temporarily mated through a garment and, during such mating, to allow a portion of a garment scrunched within the closed loop to be maintained during normal daily wear of the garment until unmated by an end user.  
Garside does not teach the flexible member is a chain.
In a related art, Conigliaro teaches an apparel accessory that mates together with a flexible member 16 that is a chain.  See: Paragraph [0016].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the flexible member of Garside with the chain of Conigliaro 
The combined references do not teach wherein at least the second half of the mating attachment mechanism comprises a magnet, configured to allow charms and medallions to be removably attached to the second half of the mating mechanism, whereby different fashionable looks are achievable.
In a related art, Eisenpresser teaches an accessory for clothing including a magnetic button that allows for interchangeable decorative shells (charms).  See: abstract, figure 1-1A and 4A-4B, and col. 4, lines 23-39.
It would obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the combined references with the interchangeable charms of Eisenpresser in order to provide a clothing accessory that allows for interchanging of charms to change the appearance of the accessory to match the outfit.
As to claim 2, Garside teaches the length of the flexible member is six inches (see col. 2 line 39).  
As to claim 3, Garside teaches the second half of a mating attachment mechanism is a pin 11; the first half of a mating attachment mechanism is configured to allow the pin to be inserted and held by the first half of a mating attachment mechanism 12; the flexible member 10 is a strip of material having a first end and an opposing second end; w13Docket No.: Guillen-001wwwwwwwfsdfherein the pin 11 is fixed to the strip of material nearer the first end than the second end; and wherein the first half of a mating attachment mechanism 12 is fixed to the strip of material nearer the second end than the first end. 

As to claim 5, Garside teaches wherein the pin 11 projects out substantially perpendicular from the strip of material 10.  
As to claim 6, Garside taches the pin 21 has a height, projecting outwards substantially perpendicularly from the strip of material, such that the pin can be inserted into the attachment device to cause the apparatus to be substantially in a closed loop, without the pin projecting out of the attachment device 22 (see figure 2).  
As to claim 7, the combined references teach all the limitations of claim 7, except the first half of a mating attachment mechanism comprises a piece of magnetic material.
Eisenpresser teaches the first half of the mating device comprising a magnet 20.
It would obvious to one of ordinary skill in the art before the claimed invention was filed to modify the accessory of the combined references with the first portion of Eisenpresser comprising a magnet 20 as magnets are commonly known as being a non-destructive means to attach items to fabric. (See figure 4a).
As to claim 8, Garside teaches a method of temporarily transforming a garment into a scrunched garment comprising removably attaching an apparatus to the garment (see figure 4); wherein the apparatus comprises: at least a first 41 and second half 42 of a mating attachment mechanism connected together by at least one flexible member 40, wherein the flexible member is configured to allow the first and second half of a mating attachment mechanism to form a closed loop when the first and second half of a mating attachment mechanism are mated together (see figure 2); wherein the first half of the mating attachment mechanism is configured to go underneath a portion of the 
Garside does not teach the flexible member is a chain.
Conigliaro teaches a mating apparatus with a flexible member 16 that is a chain See: Paragraph [16].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the flexible member of Garside with the jewelry chain of Conigliaro in order to provide a temporary hemming device that also a desired ornamental design in the form of jewelry which would be aesthetically pleasing to the wearer and to viewers See: Paragraph [16].

Eisenpresser teaches an accessory for clothing including a magnetic button that allows for interchangeable decorative shells (charms) See: abstract, figure 1-1A and 4A-4B, and col. 4, lines 23-39.
It would obvious to one of ordinary skill in the art to modify the device of the combined references with the interchangeable charms of Eisenpresser in order to provide a clothing accessory that allows for interchanging of charms to change the appearance to match the outfit.
As to claim 9, Garside teaches the length of the flexible member is six inches (see col. 2 line 39).  
As to claim 10, Garside teaches the second half of a mating attachment mechanism is a pin 11; the first half of a mating attachment mechanism is configured to allow the pin to be inserted and held by the first half of a mating attachment mechanism; the flexible member 10 is a strip of material having a first end and an opposing second end; wherein the pin is fixed to the strip of material nearer the first end than the second end; and wherein the first half of a mating attachment mechanism is fixed to the strip of material nearer the second end than the first end (see figures 1-2).  
As to claim 11 Garside teaches the strip of material has a length and a width, wherein the length is substantially longer than the width (see figure 1). 

As to claim 13, Garside taches the pin 21 has a height, projecting outwards substantially perpendicularly from the strip of material, such that the pin can be inserted into the attachment device to cause the apparatus to be substantially in a closed loop, without the pin projecting out of the attachment device 22 (see figure 1).  
As to claim 14, the combined references teach all the limitations of claim 14, except the first half of a mating attachment mechanism comprises a piece of magnetic material.
Eisenpresser teaches the first half of the mating device comprising a magnet 20.
It would obvious to one of ordinary skill in the art before the claimed invention was filed to modify the device of the combined references with the first portion comprising a magnet as magnets are commonly known as being a non-destructive means to attach items to fabric (see figure 4a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732